DETAILED ACTION
Claims 1-20 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 11, 2021.
Applicant's election with traverse of Group 1 claims 1-10 and 16-20 in the reply filed on October 11, 2021 is acknowledged.  The traversal is on the ground(s) that it is not believed that the examination of all the claims creates an undue burden on the USPTO and the subject matter among the groups is not independent and distinct as require by statute. Furthermore, the different classifications are independent adequate grounds for restriction since the USPTO has historically examined applications containing multiple sets of claimed.  This is not found persuasive because the examination of the all the claims would provide a serious and undue burden on the examiner. It is the Examiner’s position that (1) each of the groups has a separate classification which would produce prior art not applicable to both groups and (2) each of the groups requires a separate field of search which would produce separate prior art . 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed January 7, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) MPEP 2111.02
Claim 16 preamble states “a kid adapted to preparing a fluid for polishing a substrate” wherein the language of “for polishing a substrate” is interpreted as intended 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-10, 16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 10-11, 17 and 19 of copending Application No. 17/004,931 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application 17/004,988
Co-Pending Application 17/004,931
1. A fluid composition comprising: a multi-valent metal borate; at least one oxidizing agent; and a solvent.

1. A composition comprising: abrasive particles; a multi-valent metal borate; at least one oxidizing agent; and a solvent.
2. The fluid composition of claim 1, wherein the multi-valent metal borate includes iron(III)borate, copper(II)borate, cobalt(II)borate, bismuth(III)borate, aluminum(III)borate, cerium(III)borate, chromium(III)borate, ruthenium(III)borate, titanium(III) borate, lead(II)borate, or any combination thereof.

2. The composition of claim 1, wherein the multi-valent metal borate includes iron(III)borate, copper(II)borate, cobalt(II)borate, bismuth(III)borate, aluminum(III)borate, cerium(III)borate, chromium(III)borate, ruthenium(III)borate, titanium(III) borate, lead(II)borate, or any combination thereof.
3. The fluid composition of claim 2, wherein the multi-valent metal borate consists essentially of iron(III)borate. 

3. The composition of claim 2, wherein the multi-valent metal borate consists essentially of iron(III)borate.


6. The composition of claim 1, wherein an amount of the multi-valent metal borate is at least 0.01 wt % and not greater than 20 wt % based on the total weight of the composition.
7. The fluid composition of claim 1, wherein the at least one oxidizing agent includes a permanganate, a peroxodisulfate, a chlorite, a perchlorate, a peroxide, a hypochlorite, a nitrite, a hyponitrite, an iodate, a periodate, a chromate, or any combination thereof.
4. The composition of claim 1, wherein the at least one oxidizing agent includes a permanganate, a peroxydisulfate, a peroxide, a chlorite, a perchlorate, a hypochlorite, a nitrite, a hyponitrite, an iodate, a periodate, a chromate, manganese oxide, or any combination thereof.
8. The fluid composition of claim 7, wherein the oxidizing agent consists essentially of a permanganate.

5. The composition of claim 4, wherein the at least one oxidizing agent consists essentially of a permanganate.
9. The fluid composition of claim 1, wherein the fluid composition is adapted for chemical mechanical polishing of a substrate.

10. The composition of claim 1, wherein the composition is adapted for chemical mechanical polishing of a substrate.
10. The fluid composition of claim 9, wherein the substrate includes a group III-V compound or a group IV-IV compound.

11. The composition of claim 10, wherein the substrate includes a metal, a metal alloy, a group III-V compound, a group IV-IV compound, or a polymer.
16. A kit adapted to preparing a fluid for polishing a substrate, the kit comprising a first package and a second package, wherein the first package comprises a multi-valent metal salt, and the second package comprises boric acid.
17. A kit adapted to preparing a composition for chemical mechanical polishing, the kit comprising a first package and a second package, wherein the first package comprises a multi-valent metal salt, and the second package comprises boric acid.
18. The kit of claim 16, wherein the first package or the second package further comprise at least one oxidizing agent

19. The kit of claim 17, wherein the first package or the second package further comprises at least one oxidizing agent.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over YAO et al (U.S. Patent Application Publication 2004/0134873) in view of COOPER et al (U.S. Patent 9,416,338).
With regards to claim 1, Yao discloses a fluid composition comprising: a multi-valent borate (Paragraph [01777] discloses ammonium and alkyl substituted ammonium borates including sodium borate,, potassium borate, iron borate, copper borate, boric acid or the like or a combination thereof); at least one oxidizing agent (Paragraph [0177]) and a solvent (Paragraph [0147] discloses water [0170]-[0172] discloses polar and non-polar solvents).
Yao does not explicitly disclose a multi-valent borate and at least one oxidizing agent. 
However Yao discloses a combination of oxidizing agents may be included including a multi-valent borate (Paragraph [01777] discloses ammonium and alkyl substituted ammonium borates including sodium borate,, potassium borate, iron borate, copper borate, boric acid or the like or a combination thereof); at least one oxidizing agent (Paragraph [0177]) and other oxidizers such as permanganate (Paragraph [0177]). "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Yao to include a combination oxidizer and borate are rendered obvious by Cooper because one ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired fluid composition using the combination of oxidizer and borate compound as rendered obvious by Cooper. MPEP 2143D 
With regards to claims 2-3, the modified teachings of Yao renders obvious wherein the multi-valent metal borate includes iron(III)borate, copper(II)borate, cobalt(II)borate, bismuth(III)borate, aluminum(III)borate, cerium(III)borate, chromium(III)borate, ruthenium(III)borate, titanium(III) borate, lead(II)borate, or any combination thereof. (Yao Paragraph [0177] discloses ammonium and alkyl substituted ammonium borates including sodium borate, potassium borate, iron borate, copper borate, boric acid or the like or a combination thereof); at least one oxidizing agent (Yao Paragraph [0177])
With regards to claim 4,
With regards to claim 5, the modified teachings of Yao discloses wherein an amount of the borate is ranging from about 0.01 wt% to about 10 wt% (Cooper Col. 6 lines 33-37) which renders obvious wherein an amount of the multi-valent metal borate is at least 0.01 wt % based on the total weight of the fluid composition and not greater than 20 wt % based on the total weight of the composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 6, the modified teachings of Yao discloses wherein the borate may be present in amounts including 0.01 wt% to about 10 wt% (Cooper Col 6 lines 33-37) and the oxidizer may be present in amounts from about 0.1 to about 10 wt% (Yao Paragraph [0191]) wherein the concentrations are added in sufficient amounts to remove the reside from the surface (Cooper Col. 8 lines 5-11). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A)  Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the molar ratio of the multi-valent metal ions to born to amounts including Applicant’s claimed amount from 1:1 to 1:10 in order to provide a composition which can effectively 
With regards to claims 7-8, the modified teachings of Yao renders obvious wherein the at least one oxidizing agent includes a permanganate, a peroxodisulfate, a chlorite, a perchlorate, a peroxide, a hypochlorite, a nitrite, a hyponitrite, an iodate, a periodate, a chromate, or any combination thereof and wherein the oxidizing agent consists essentially of a permanganate (Yao Paragraph [0177]).
With regards to claims 9-10, the modified teachings of Yao renders obvious wherein the fluid composition is adapted for chemical mechanical polishing of a substrate (Yao Paragraph [0103], [0196] discloses aluminum, titanium).
With regards to claims 16-8 and 20, Yao discloses an apparatus for dispensing a fluid for polishing a substrate having dual dispensing subsystem for dispensing a multivalent metal salt and at least one oxidizing agent wherein the system is essentially free of abrasive particles (Paragraphs [0177] discloses including metal ions and boric acid, [0194]-[0195], [0213]).
Yao does not explicitly disclose a kit comprising a first package and a second package wherein the first package comprises a multiv0valent metal salt and the second package comprises boric acid.
Cooper discloses a kit including one or more containing wherein the containers are configure to contain each of the components for transportation wherein the combing of the components including a borate and an oxidizing agent are performed at point of use (Col. 8 lines 46-64). Yao discloses wherein the composition may comprise ammonium and alkyl substituted ammonium borates including sodium borate, discloses a CMP solution, Cooper Col 8 lines 46-64 discloses a kit) the kit comprising a first package and a second package, wherein the first package comprises a multivalent metal salt and the second package comprises boric acid (Yao Paragraph [0177] discloses including ammonium and alkyl substituted ammonium borates including sodium borate, potassium borate, iron borate, copper borate, boric acid or the like or a combination thereof, Cooper Col 8 lines 28-64 discloses a kit where each component is store separate) wherein the first package and the second package are essentially free of abrasive particles (Yao Paragraph [0195]) wherein the first package or the second package further comprises at least one oxidizing agent (Cooper Col 8 lines 28-64 discloses a kit wherein one container comprises an oxidizing agent).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Yao to include the kit and packaging as rendered obvious by Cooper because Cooper teaches that the storing of the individual components in contains make it suitable for storing and shipping (Col. 8 lines 53-55) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired composition using the containers as rendered obvious by Cooper. MPEP 2143D
With regards to claim 19, the modified teachings of Yao renders obvious wherein the kit is adapted that after combining package 1 and package 2 a multi-valent metal borate is formed in-situ (Paragraphs [0177] discloses including metal ions and boric acid, Cooper Col 7 lines 15-61 discloses borate compound can be generated in situ Col. 8 lines 28-60 discloses the packages are combined) and wherein the obtained fluid composition is essential free of abrasive particles (Yao Paragraph [0195]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713